Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 6/1/2022. As directed by the amendment, claims 1, 21, 26, and 30-34 have been amended, claims 7-20, and 27-29 have been canceled, and claims 35-37 have been added. As agreed upon in the interview of 6/8/22, claim 2 has also been canceled. Thus, claims 1, 3-6, 21-26, and 30-37 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose a support device comprising a first band secured to a second band at an area forming a cross pattern, a proximal end of the first band and a proximal end of the second band are configured to contact a waist of a body of a user, and “a horizontal waist band is configured to wrap around the user’s waist… wherein the horizontal waist band is secured to both the first band and the second band…wherein a point of connection where the horizontal waist band connects to the first band is closer to the area forming the cross pattern than to the proximal end of the first [or second] band” (claim 1, ln. 5-12; claim 21, ln. 6-13; claim 30, ln. 6-12) in combination with the remaining claim limitations.
	The closest prior art of record is Stricker (2019/0239579).
	Stricker discloses a support device comprising a first band secured to a second band at an area forming a cross pattern; a proximal end of the first band and a proximal end of the second band are configured to contact a waist of a body of a user; a horizontal waist band is configured to wrap around the user’s waist, wherein the horizontal waist band is secured to both the first band and the second band; and a distal end of the first band is configured to fasten around a first leg of the user’s body and a distal end of the second band is configured to fasten around a second leg of the user’s body. However, Stricker does not disclose that “a point of connection where the horizontal waist band connects to the first band is closer to the area forming the cross pattern than to the proximal end of the first band [or second band]” in combination with the remaining claim limitations of claims 1, 21, and 30. Therefore the claims and application are in condition for allowance.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785